DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fields et al. (U.S Patent No. 9,805,601) in view of Hamaya (JP 2010079469).
Regarding claims 1, 3-5, Fields et al. disclose a non-transitory computer readable storage medium, an information processing method executed by a computer and an onboard apparatus comprising a communication unit (See col. 5, lines 28-36); and a controller configured to execute detecting start of running of a vehicle; detecting a driver at the start of running, detecting change of the driver after the start of running (See col. 5, lines 37-49); it further discloses transmitting message information to an information processing col. 6, lines 1-14) (col. 14, line 32-col.15 line 59; (Col. 7, lines 16-36).
Fields et al. fail to specifically disclose the detecting of running of a vehicle provided for sharing a ride. In an analogous art, Hamaya discloses detecting of running of a vehicle provided for sharing a ride and identification information for identifying the driver/vehicle detected before the change of the driver (See abstract; paragraph 0056). Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the system of Fields and Hamaya to have a running vehicle providing a share of ride and though communication system in order to reach and manage the passengers who visit an area to provide the a ride.
Regarding claim 2, Fields et al. and Hamaya in combination disclose wherein the controller is configured to further execute: upon detecting the change to a next driver, recording of the identification information for identifying the driver before the change to the next driver is detected along with the passage information measured for the driver before the change in a recording unit; and upon detecting end of running of the vehicle by sharing the ride, transmitting the identification information for - 82 -identifying each of the drivers recorded between the start of running of the vehicle by sharing the ride 
                                                                            
                                                                               Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954.  The examiner can normally be reached on Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERTRUDE ARTHUR JEANGLAUDE/ Primary Examiner, Art Unit 3661